                                                    Case 2:21-cv-00228-APG-EJY Document 11 Filed 03/05/21 Page 1 of 3



                                               1    JONATHAN T. REMMEL, Esq. (8627)
                                                    jremmel@remmellaw.com
                                               2
                                                    REMMEL LAW FIRM
                                               3    804 South Jones Blvd
                                                    Las Vegas, NV 89107
                                               4    Ph. (702) 522-7707
                                               5    Fx. (702) 475-4040
                                                    Attorney for Plaintiffs
                                               6                            UNITED STATES DISTRICT COURT
                                               7
                                                                                     DISTRICT OF NEVADA
                                               8
                                               9    VANESSA PINO, Special Administrator for the
                                               10   ESTATE OF ANTWAN GRAVES, Deceased;          Case No.: 2:21-cv-00228-APG-EJY
                                                    ELSA GONZALEZ on behalf of her minor child,
Remmel Law Firm




                                               11   A. D. G-G; LATANYA L. McCURDY on behalf
                  A Professional Corporation




                                                    of her minor child, N.S.L.G; ANTWANESHA
                                               12
                                                    GRAVES; and, ANTWAN GRAVES, JR.,
                                               13
                                                                  Plaintiffs,
                                               14          vs.
                                               15
                                                    WALMART, INC., a Nevada foreign
                                               16   corporation dba WALMART SUPERCENTER
                                                    #3350; DOES 1 through 10; and ROE
                                               17
                                                    CORPORATIONS 1 through 10, inclusive,
                                               18
                                                                  Defendants.
                                               19
                                               20             STIPULATED MOTION AND ORDER TO EXTEND DEADLINE
                                                            FOR FILING OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                               21                  PURSUANT TO FRCP 12(b)(6) (SECOND REQUEST)
                                               22
                                                           IT IS HEREBY STIPULATED by and between, Plaintiffs Vanessa Pino, Special
                                               23
                                                    Administrator for the Estate of Antwan Graves, Deceased, Elsa Gonzalez on behalf of her minor
                                               24
                                               25   child, Antanea D. Graves-Gonzalez, Latanya L. McCurdy on behalf of her minor child, Nyi’

                                               26   Juah Sadie Leah Graves, Antwanesha Graves and Antwan Graves, Jr. (collectively as
                                               27
                                                    “Plaintiffs”), by and through their attorney, Jonathan T. Remmel, Esq. of the Remmel Law Firm,
                                               28
                                                    and Defendant Walmart, Inc. dba Walmart Supercenter #3350 (“Defendant”) by and through its



                                                                                                 -1-
                                                    Case 2:21-cv-00228-APG-EJY Document 11 Filed 03/05/21 Page 2 of 3



                                               1    attorney, Timothy D. Kuhls, Esq. of Phillips, Spallas & Angstadt LLC, that the time for Plaintiffs
                                               2
                                                    to file their opposition to Defendant’s Motion to Dismiss Pursuant to FRCP 12(b)(6), (ECF #2),
                                               3
                                                    filed February 11, 2021, be extended to and including Monday, March 8, 2021.
                                               4
                                               5           IT IS FURTHER STIPULATED that as a result of counsel for Plaintiffs having a staff

                                               6    member have a second medical emergency causing the office to be shorthanded for an extended
                                               7
                                                    period of time, additional time is needed to meet this deadline.
                                               8
                                                           Pursuant to Rule 6(b)(1)(A) which provides that for any act that must be done by a party
                                               9
                                               10   to a federal court proceeding within a specified time frame, the court may “for good cause,
Remmel Law Firm




                                               11   extend the time…with or without motion or notice if the court acts, or if a request is made,
                  A Professional Corporation




                                               12
                                                    before the original time or its extension expires.” In this case, the current deadline for Plaintiff’s
                                               13
                                                    Opposition is February 25, 2021 and this request is being made in advance of the stated deadline.
                                               14
                                               15          The parties to this matter stipulate that good cause exists to extend the deadline pursuant

                                               16   to Rule 6(b)(1)(A) and motion this Court to grant Plaintiffs an extension to, and including,
                                               17
                                                    Thursday, March 11, 2021, within which to file her opposition to Defendant’s Motion to Dismiss
                                               18
                                                    Pursuant to FRCP 12(b)(6) (ECF #2).
                                               19
                                               20
                                                       DATED: 03/04/2021                                DATED: 03/04/2021
                                               21
                                                       REMMEL LAW FIRM                                  PHILLIPS, SPALLAS & ANGSTADT, LLC
                                               22
                                               23      /s/ Jonathan T. Remmel                           /s/ Timothy D. Kuhls
                                                       JONATHAN T. REMMEL, ESQ. (8627)                  TIMOTHY D. KUHLS, ESQ. (13362)
                                               24      804 South Jones Boulevard                        504 South Ninth Street
                                               25      Las Vegas, NV 89107                              Las Vegas, NV 89101
                                                       Attorney for Plaintiffs                          Attorney for Defendant
                                               26
                                               27
                                               28




                                                                                                     -2-
                                                    Case 2:21-cv-00228-APG-EJY Document 11 Filed 03/05/21 Page 3 of 3



                                               1                                             ORDER
                                               2
                                                           Pursuant to the parties’ stipulation, IT IS SO ORDERED. Plaintiffs shall have to and
                                               3
                                                    including Monday, March 8, 2021 within which to file her opposition to Defendant’s Motion to
                                               4
                                               5    Dismiss Pursuant to FRCP 12(6)(b) (ECF #2).

                                               6           DATED: March 5, 2021
                                                                                       UNITED STATES DISTRICT JUDGE
                                               7
                                               8
                                               9
                                               10
Remmel Law Firm




                                               11
                  A Professional Corporation




                                               12
                                               13
                                               14
                                               15
                                               16
                                               17
                                               18
                                               19
                                               20
                                               21
                                               22
                                               23
                                               24
                                               25
                                               26
                                               27
                                               28




                                                                                                  -3-
